Citation Nr: 0836482	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual (hereinafter "the decedent") who she alleges 
served as a guerrilla in the United States Armed Forces 
during World War II.  The decedent died in November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which held that the appellant's late husband did not 
have the required military service to make the appellant 
eligible for susvivor benefits under the laws administered by 
VA.

The appellant was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing in July 2008.  However, the 
appellant's daughter informed the RO that the appellant would 
not be able to attend the hearing.  Thus, all due process has 
been satisfied with respect to the appellant's right to a 
hearing.  



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased husband did not have qualifying 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  



CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in July 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
her claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The Board notes the July 2006 letter 
specifically informed the appellant of the criteria to 
establish general basic eligibility for death benefits, as 
well as the specific criteria to establish entitlement to 
benefits for service-connected death.  Although no longer 
required, the appellant was also asked to submit evidence 
and/or information in her possession to the RO.  In addition, 
a January 2007 letter further advised the appellant about 
evidence required to establish qualifying service.  Thus, the 
Board concludes that all required notice has been given to 
the appellant.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2006 denial 
letter, February 2007 SOC, and June 2007 and January 2008 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for benefits, e.g., as to potential 
downstream issues such as disability rating and effective 
date, such issues are moot in this case, since the claim is 
being denied.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim, as the RO has 
obtained verification from the service department regarding 
the decedent's military service.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Legal Criteria and Facts

The appellant asserts that she is entitled to VA benefits as 
the surviving spouse of her deceased husband, who she claims 
served as a guerrilla in the U.S. Armed Forces during World 
War II. 

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2007).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits. See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1)  the evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2)  the document contains needed information as to 
length, time, and character of service; and

(3)  in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of 
service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In July 
2006, the appellant filed a formal claim for VA death 
benefits.  In support of her claim, she submitted a marriage 
certificate showing she and the decedent were married on 
December 26, 1947, and a death certificate showing the 
decedent died on November [redacted], 1991.  The appellant also 
submitted a PA AGO Form 23, Affidavit for Philippine Army 
Personnel (Processing Affidavit), which shows the decedent 
served in the United States Armed Forces in the Far East 
(USAFFE) from November 1941 to February 1945.  The appellant 
also submitted a Certificate of Honorable Discharge, which 
shows the decedent was discharged from the Philippine Army in 
1945.  The Processing Affidavit, executed by the decedent in 
November 1945, shows that he had incurred no wounds or 
illnesses during his service in the Philippine Army.

In August 2006 and January 2008, the NPRC certified that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in 
the service of the Armed Forces of the United States.  

III.  Facts and Analysis

In support of her claim for death benefits, the appellant 
argues that the decedent had qualifying guerrilla service in 
the USAFFE, as shown by the above Affidavit for Philippine 
Army Personnel, PA AGO Form 23.  

The Board has considered the documents submitted by the 
appellant, including the affidavit and certificate of 
honorable discharge submitted in support of her claim.  While 
the affidavit shows service during World War II, there is no 
indication that the decedent served as a guerrilla in the 
USAFFE during World War II.  Even if the evidence submitted 
by the appellant showed the decedent had guerrilla service in 
the USAFFE, the documentation provided fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that the affidavit and certificate of discharge 
are not documents from a United States military service 
department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  In addition, the August 2006 
and January 2008 certifications from the NPRC, indicating 
that the decedent had no qualifying service, is binding on 
VA.  See Spencer v. West, 13 Vet. App. 376 (2000).  Moveover, 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the decedent had no 
qualifying service in the United States Armed Forces and was 
not a "veteran" for VA benefits purposes.  Therefore, the 
Board also finds the appellant is not eligible for death 
benefits under the laws administered by VA.  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 6 
Vet. App. at 429-30.  


ORDER

Because the appellant's spouse is not a veteran for purposes 
of entitlement to VA benefits, basic eligibility for VA death 
benefits is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


